DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 12/09/2021. 
Claims 1-18, 20-21 are pending in this action. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-9, 11-12 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US Patent 5,099,829) (cited previously).
Re. claim 1 and 20, Wu teaches a wearable therapy apparatus/method of delivering energy to tissue to address a condition of the eye for placement about an eye of a user (abstract) comprising: 
a perimeter region including a tissue interface having at least one electrode thereon, the perimeter region having a superior edge, and an inferior edge and at least one electrode, the perimeter region sized and shaped for placement about the eye of the user with the superior edge superior to the 
a field region defined within the perimeter region (figure 1 and 4); and 
an electronics module electrically coupled to the at least one electrode, the electronics module adapted to deliver electrical energy to the user through the at least one electrode, wherein the electronics module is carried on at least one of the perimeter region or the field region (figure 1, mask 1 is connected to pulse generator 3 for used to stimulate the eyes, column 1, lines 39-51; claim 1).

Re. claim 8-9, Wu further teaches wherein the perimeter region is flexible to allow compression thereof in a superior-inferior direction prior to placement about the eye of a user, such that release of the compression provides a mechanical force to the tissue surrounding the user's eye aiding in fixation in a desired position; and wherein the perimeter region comprises a superior arm and an inferior arm, and at least one of the superior arm and inferior arm is flexible to allow compression thereof in a superior-inferior direction prior to placement about the eye of a user, such that release of the compression provide a mechanical force to the tissue surrounding the user's eye, aiding in fixation in a desired position (column 2, lines 34-40 – mask consists of a double layer of flexible material; figure 5 shows the mask encompasses all areas surrounding the eye in a fixated position).

Re. claim 11, Wu further teaches wherein the field region is closed and is formed of a transparent or semi-transparent material (figure 4, mask encompasses eye area and visible eyes from mask).

Re. claim 12, Wu further teaches wherein the perimeter region and field region make up a first eyepiece, further comprising a nosepiece and a second eyepiece coupled to the first eyepiece by the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Patent 5,099,829).
Re. claim 16, Wu teaches all of the elements of the claimed invention as stated above, but does not explicitly teach wherein the wearable therapy apparatus has a mass in the range of about 5 to about 25 grams, however In Gardner v. TEC Syst., Inc.: “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is] not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to scale the mass of the eye therapy system as taught by Wu to a range of 5-25 grams in order to, for example, maintain cost effectiveness and ease of use. 

Claim 2-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Patent 5,099,829) as applied to claim 1, 8-9, 11-12 and 20 above, and further in view of Gross (US 2009/0176898 A1) (cited previously).
Re. claim 2, 7 and 14, Wu teaches all of the elements of the claimed invention as stated above, and further teaches the pulse generator circuit having at least one output coupled to the at least one electrode (figure 1, generator connected to projections 2 via conductive wire 34), but does not teach a rechargeable or replaceable battery coupled to a pulse generator circuit and a control circuit configured to determine parameters for the output pulses of the pulse generator.
Gross teaches an eye therapy apparatus wherein the electronics module comprises a rechargeable or replaceable battery coupled to a pulse generator circuit adapted to generate output pulses (figure 4, battery 54 powering a microprocessor 52 to generate a stimulation signal 64 to electrodes 66) and a control circuit configured to determine parameters for the output pulses of the pulse generator (figure 4, control signal 58/34 used to determine operational parameters, paragraph 0160), wherein the electronics module comprises a wireless communication circuit for receiving commands including at least a command to initiate therapy (figure 4, control signal 58/34 used to determine operational parameters, paragraph 0160); and wherein the electronics module comprises external contacts adapted to receive power from a storage case having corresponding contacts for recharging purposes (paragraph 0186 – figure 10A includes a stimulator including an electronic circuit 158 with a rechargeable energy source encapsulated in a biocompatible metal case 154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known elements of the power source and control circuit/electronics module provide power to the device and transmit desired parameters for stimulation.   

Re. claim 3-4, Wu further teaches the at least one electrode includes at least two/three electrodes (figure 1-5, plurality of projections 2 and 22-26), but does not teach the control circuit is configured to use each of a pre-therapy test mode and a therapy mode, the pre-therapy test mode operable to issue electrical signals from the pulse generator circuit to the at least two electrodes while monitoring current flow to confirm electrical contact of the at least two electrodes to skin of the user
Gross further teaches the control circuit is configured to use each of a pre-therapy test mode and a therapy mode, the pre-therapy test mode operable to issue electrical signals from the pulse generator circuit to the at least two/three electrodes while monitoring electrical field at an electrode that is not part of the subset to confirm electrical contact of the perimeter region to skin of the user (paragraph 0163 – test periods are used to determine optimal parameters to a designated tissue of a modulation target site [MTS], and can occur when the unit 20 is stimulating an MTS [electrode-tissue contact]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of providing test signals to electrodes as taught by Gross into the system of Wu in order to transmit desired parameters to the skin during stimulation.   

Re. claim 5-6, Gross further teaches the device further comprising a temperature sensor coupled to the control circuit, wherein the control circuit is configured to prevent activation of the electronics module when the wearable therapy apparatus is not on a user's body by using the temperature sensor to sense body temperature (paragraph 0165 – stimulation is initiated from a rise in temperature; and temperature sensor coupled to the control circuit, wherein the control circuit is configured to activate stimulus by the electronics module when the wearable therapy apparatus is on a user's body by using the temperature sensor to sense body temperature [sensed from temperature transducer], and stimulation is terminated when temperature falls (figure 5A)).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Patent 5,099,829) as applied to claims 1, 8-9, 11-12 and 20 above, and further in view of Warschewske (2015/0018927 A1) (cited previously).
Re. claim 10, Wu teaches all of the elements of the claimed invention as stated above, but does not teach the field region forming a void.
Warschewske teaches an eye therapy apparatus wherein the field region forms a void, through which the user can see when the wearable therapy apparatus is worn (paragraph 0021 – electrode receptacles are provided on the base body above and below the eye area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapy apparatus of Wu to incorporate the field region void as taught by Warschewske in order to prevent a contact with the eyelids when wearing the eye attachment (paragraph 0020).

Re. claim 13, Wu teaches all of the elements of the claimed invention as stated above, but does not teach the field region forming a void.
Warschewske teaches an eye therapy apparatus further comprising a remote electrode coupled by a wire to the wearable therapy apparatus (figure 1, remote reference electrode 4 connected to the eye device through 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapy apparatus of Wu to try to provide a remote electrode as taught by Warschewske in order to establish an electrical connection to another contact terminal for supplying stimulation signals (paragraphs 0036-0037).

Claims 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Patent 5,099,829) as applied to claims 1, 8-9, 11-12 and 20 above, and further in view of Tapp, et al (WO 2017/048731 A1) (cited previously).
Re. claim 17-18 and 21, Wu teaches all of the elements of the claimed invention as stated above, but does not teach the electrode impedance testing, and determine whether the wearable therapy apparatus is being worn by a user and, and in turn to automatically/disable deliver therapy.
Tapp teaches a wearable eye therapy apparatus wherein the electronics module is configured to sense impedance between the electrodes and to use sensed impedance to determine whether the wearable therapy apparatus is being worn by a user and, if so, to automatically deliver/disable therapy (paragraph 0059 – skin impedance is measured, and were skin impedance is high, stimulation level is limited, controlling stimulation based on the measured impedance; paragraph 0089 – automatic [stimulation] adjustment to impedance changes from contact and eyes; paragraph 0129).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wu to try the known technique of sensing impedance as taught by Tapp In order to establish electrical conductivity with skin to provide therapy treatment.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose a storage case having at least one well with a slot therein, the well being shaped and sized to receive the wearable therapy apparatus with the electronics module inserted into the slot, wherein the slot contains corresponding contacts, and the storage case comprises a user interface for allowing a user to determine charge status the electronic module rechargeable battery and/or to set or modify stimulus settings of the electronics module, as disclosed in claim 15. 

Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, figure 1 of Wu discloses a pulse generator connected to the device perimeter/field region, while the claimed term “carried” does not further disclose a pouch or slit to allow the electronics to be situated within the perimeter/field region as argued, therefore the figure 1 of Wu is maintained as teaching “an electronics module electrically coupled to the at least one electrode, the electronics module adapted to deliver electrical energy to the user through the at least one electrode, wherein the electronics module is carried on at least one of the perimeter region or the field region” as claimed under broadest reasonable interpretation. Gross (US 2009/0176898 A1) is relied upon to merely teach the known elements of a battery/power source coupled to a pulse generator in order to power the device and provide desired parameters for stimulation. Gross also discloses a temperature transducer used to cease stimulation due to temperature decrease.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
[NEW] Israel (US Patent 5,782,894) discloses an ocular therapy device wherein the stimulation control unit resides in the peripheral/field region.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792